Citation Nr: 0206510	
Decision Date: 06/19/02    Archive Date: 06/27/02

DOCKET NO.  99-24 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an increased rating for nebulae of the 
left cornea with light perception only, currently evaluated 
as 30 percent disabling.

2.  Entitlement to service connection for disability of the 
right eye as secondary to service-connected left eye 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

J. Barone, Associate Counsel


INTRODUCTION

The veteran had active service from March 1948 to January 
1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.

The veteran and his wife testified before the undersigned 
member of the Board in October 2001.  A transcript of that 
hearing has been associated with the claims folder.

The issue of entitlement to an increased rating for nebulae 
of the left cornea with light perception only will be 
discussed in the REMAND that follows the order section of 
this decision.


FINDINGS OF FACT

1.  All available evidence and information necessary for an 
equitable disposition of the issue decided herein have been 
obtained.

2.  The veteran's right eye disability was caused or 
chronically worsened by his service-connected left eye 
disability.





CONCLUSION OF LAW

The veteran's right eye disability is proximately due to or 
the result of service-connected left eye disability.  38 
C.F.R. § 3.310(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

Service connection was granted for left eye disability in 
August 1953.  In September 1998 the veteran submitted a claim 
of entitlement to service connection for a right eye 
condition.  He claimed that the right eye disability had been 
caused by his service-connected left eye disability.

A letter from William O. White, M.D. indicates that the 
veteran was seen during November 1998.  Dr. White noted the 
veteran's report of herpes in the left eye.  Following 
evaluation, the veteran's visual acuity was 20/25 in the 
right eye and no light perception in the left eye.  
Intraocular pressure was 15 for the right eye and 48 for the 
left eye.  Slit lamp examination revealed mild cataract 
changes in the right eye and quiet scleralization of the 
cornea of the left eye.  Fundus examination revealed Type 
II.3 disc in the right eye and "unable left eye."  Dr. 
White's impression was cataract right eye and absolute 
glaucoma left eye.  Dr. White opined that the veteran had 
residual service connected problems with his right eye.

A VA fee-basis examination was conducted in December 1998.  
The examiner noted that he had also examined the veteran in 
March 1989.  The veteran reported that he had recently had 
glasses made by VA and complained that he could not see at a 
distance with them.  On examination, the veteran's right eye 
looked normal.  Extraocular motion was full and the eyes 
looked straight.  Visual field screening revealed two spots 
missing in the right eye nasal field.  A glaucoma check was 
normal.  The right eye cornea and pupil were normal.  There 
was a slight gray nuclear sclerosis cataract.  The disk was 
type I and the macular area and periphery appeared normal.  
The right eye had a slight myopic refraction with -0.50 
sphere for 20/25+3.  The left eye had a grossly opaque cornea 
with some blebs and low grade fluorescein staining.  The eye 
was not red.  The veteran reported that it hurt occasionally.  
The left eye had no light perception, and the lens in the 
iris could not be seen through the opaque cornea.  Left eye 
pressure was 34.5.  The impression was normal right eye with 
a slight myopic refraction and a minimal early nuclear 
sclerotic lens change, and left eye with opaque cornea and no 
light perception.  The examiner opined that the right eye 
myopia and lens change were not related to the left eye 
disability.

In a November 1999 letter, Izak F. Wessels, M.D., certified 
that the veteran had received treatment in October 1999 for 
end-stage glaucoma in the left eye.  Dr. Wessels reported 
that the vision in the veteran's right eye was 20/50 and that 
he had no light perception in the left.  Intraocular 
pressures were 17 for the right eye and 24 for the left.  He 
indicated that he considered the veteran to be a monocular 
patient with a severely reduced acuity in the right secondary 
to a nuclear sclerotic cataract.

A February 2000 letter from Dr. Wessels indicates that at the 
most recent examination, the veteran had an acuity of 20/50 
in the right eye with no light perception in the left.  He 
stated that only minimal improvement with pinhole in the 
right eye was achieved, with acuity of 20/40.  The right eye 
had some mild nuclear sclerotic changes but was noted to be 
otherwise stable with an intraocular pressure of 16.  The 
left eye showed a large amount of ptosis and corneal scarring 
with a pressure of 32.  Dr. Wessels stated that he was in 
full agreement with the veteran's complaints, and indicated 
that the veteran was experiencing significant limitation of 
the right eye due to photophobia and glare.  He indicated 
that poorly treated inflammation in the veteran's left eye 
may have resulted in subclinical episodes of inflammation in 
his right eye.  He also opined that chronic and unremitting 
pain in the left eye had resulted in severe blepharospasm in 
both eyes.

In an August 2000 letter, Dr. Wessels stated that the 
veteran's severe keratitis with persistent ocular 
inflammation secondary to poorly treated glaucoma had 
resulted in bullous keratopathy and uveitis in the left eye, 
leading  to blepharospasm.  He opined that the unrelenting 
muscular contraction had led to bilateral dermatochalasis and 
lid droopiness.  He further opined that the presence of a 
persistent uveitis in the left eye contributed to development 
of a sympathetic type reaction in the right eye which may 
have contributed in a material fashion to the development of 
a lens opacity in the right eye.  He pointed out that the 
secondary result of a lens opacity was a refractive change 
with a tendency toward a myopic error.

As noted above, the veteran testified before the undersigned 
in October 2001.  He noted that Dr. Wessel's August 2000 
letter indicated that his right eye problems were caused by 
the left eye disability.  The veteran's wife testified that 
when his left eye became infected, he would also get blisters 
on the right eye, and the eye would be red and inflamed.  She 
stated that the veteran's right eye would become teary and 
red if he tried to watch television or read.  The veteran 
stated that he had to stop driving because he had wrecked his 
car due to vision problems.  He denied knowledge of any 
further records that might help substantiate his claims.

II.  Veterans Claims Assistance Act of 2000

During the pendency of the veteran's appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was signed into law.  In addition, 
regulations implementing the VCAA (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 2001)), 
were published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 
2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326).  The Board will assume for the purpose of this 
decision that the liberalizing provisions of the VCAA and the 
implementing regulations are applicable to the issue on 
appeal.  

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

As explained below, no additional information or evidence is 
needed to substantiate the veteran's claim of entitlement to 
service connection for a right eye disability.

III.  Analysis

Service connection is warranted for disability resulting from 
disease or injury that was either incurred in or aggravated 
by active duty.  38 U.S.C.A. § 1131 (West Supp. 2001); 38 
C.F.R. § 3.303(a) (2001).  Service connection may also be 
granted for disability which is proximately due to or the 
result of a service-connected disease or injury. 38 C.F.R. § 
3.310(a).  Establishing service connection on a secondary 
basis requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either caused or aggravated by a service- connected 
disability.  Allen v. Brown, 7 Vet.App. 439 (1995).

The individual conducting the most recent VA examination 
concluded that the veteran's right eye myopia and lens change 
were not related to his left eye disability.  He did not 
provide the rationale for his opinion.  There are two 
opinions in the record that support the veteran's claim.  In 
his November 1998 letter, Dr. White opined that the veteran's 
problems with his right eye were related to service.  
Moreover, Dr. Wessels, who has treated the veteran since at 
least October 1999, opined that the veteran's right eye 
symptoms were directly related to his left eye disability.  
He rendered this opinion based upon examinations and 
treatment of the veteran.  He also properly supported his 
opinion, noting that symptoms resulting from poorly treated 
glaucoma in the left eye had caused bilateral dermatochalasis 
and lid droopiness.  He emphasized his belief that the 
presence of a persistent uveitis in the left eye contributed 
to the development of a sympathetic reaction in the right 
eye, contributing in a material fashion to the development of 
a lens opacity.  The Board has found the opinion of Dr. 
Wessels to be of greater probative value than that of the VA 
examiner.  The Board is persuaded that the veteran's right 
eye disability is secondary to his service-connected left eye 
disability.


ORDER

Entitlement to service connection for disability of the right 
eye as secondary to service-connected left eye disability is 
granted.


REMAND

Bilateral impairment of central visual acuity is rated as one 
disability.  See 38 C.F.R. §§ 4.83a, 4.84 (2001).  In view of 
the Board's foregoing determination that service connection 
is warranted for the veteran's right eye disability, the RO 
must assign a disability evaluation based upon the bilateral 
eye disability before the Board decides the veteran's claim 
for a higher evaluation.

The Board is also of the opinion that further development of 
the medical evidence should be completed before the RO 
evaluates the veteran's bilateral eye disability.  
Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should obtain from the veteran 
the names and addresses of all VA and 
non-VA medical care providers who have 
treated or evaluated him for his 
bilateral eye disability in recent years.  
On receipt of the requested information 
and any necessary authorization, the RO 
should attempt to obtain a copy of all 
identified records not currently 
associated with the claims folder. 

2.  If the RO is unsuccessful in 
obtaining any records identified by the 
veteran, it should so inform the veteran 
and his representative, and request them 
to provide a copy of such records.

3.  Then, the RO should schedule the 
veteran for a VA examination by an 
ophthalmologist to determine the current 
degree of severity of his service-
connected left and right eye 
disabilities.  The veteran should be 
properly notified of the date, time, and 
place of the examination in writing.  The 
claims folder, to include a copy of this 
Remand, must be made available to and 
reviewed by the examiner.  All applicable 
tests should be performed and the results 
reported in full.

The examiner should fully describe the 
veteran's bilateral disability, to 
include active or inactive pathology.  
Corrected visual acuity in both eyes 
should be determined.  Any eye pain, rest 
requirements, episodic incapacity, 
impairment or interference with daily 
activities as a result of the disability 
should be described.  The examiner should 
also provide an opinion concerning the 
impact of the disability on the veteran's 
ability to work.

The rationale for all opinions expressed 
should be clearly set forth in a typed 
examination report.

4.  On completion of the foregoing, the RO 
should review the claims folder to ensure 
that all requested development has been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.

5.  Then, the RO should evaluate the 
veteran's service-connected bilateral eye 
disability.  The RO should also consider 
whether the case should be forwarded to 
the Director of the Compensation and 
Pension Service for extra-schedular 
consideration.  If the benefit sought on 
appeal is not granted to the veteran's 
satisfaction, the veteran and his 
representative should be issued a 
supplemental statement of the case (SSOC) 
and afforded an appropriate opportunity 
to respond.  

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  By this 
remand the Board intimates no opinion as to any final outcome 
warranted.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 



